DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-7, and 9-12 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-7, 9,10, the primary reason for allowance is the inclusion of particularly the limitation of a cleaning device that cleans a surface of a sheet conveyance roller including a cleaning member having contact surface with an irregular surface rougher than the surface of the sheet conveyance roller, and an outer peripheral part in a radial direction of the sheet conveyance roller is made of a resin material that is smoother than the contact surface of the cleaning member. Applicant disclosed such cleaning device cleanse foreign matters more efficiently suppressing image being stained by foreign matter. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claim 11, the primary reason for allowance is the inclusion of particularly the limitation of a cleaning device that cleans a surface of a sheet conveyance member including a cleaning member having contact surface with an irregular surface rougher than the surface of the sheet conveyance member, and a 
Regarding claim 12, the primary reason for allowance is the inclusion of particularly the limitation of an image forming apparatus comprising a cleaning device that cleans a surface of a sheet conveyance member including a cleaning web having contact surface with an irregular surface rougher than the surface of the sheet conveyance member, and pressing roller that presses the web against the sheet conveyance member, an outer peripheral part in a radial direction of the pressing roller being made of an elastic material. Applicant disclosed such cleaning device cleanse foreign matters more efficiently suppressing image being stained by foreign matter. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853